Judgment of resentence, Supreme Court, New York County (Arlene D. Goldberg, J.), rendered November 20, 2012, resentencing defendant, as a second violent felony offender, to an aggregate term of 57 years, with five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]). Concur— Tom, J.E, Friedman, Renwick, Feinman and Clark, JJ.